Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by	
Feldkhun et al. (US 2010/0008588 A1).


 A scanner ("systems … for determining the three-dimensional location" [0002]) comprising: an enclosure ("mobile device 401" [0063]  FIG. 4.  The 3-D scanner is enclosed in a mobile device.) ; a projector coupled to the enclosure and configured to emit a first light ("pattern projector 201” [0045] has a as least one radiation source “207” [0045] as shown in FIG. 2; “402” in FIG. 4) ; a first camera coupled to the enclosure and configured to receive a reflection of the first light off a surface in the environment ("imaging system 202" [0045] as shown in FIG. 2; “404” in FIG. 4) , the first camera including a first filter configured to pass the first light therethrough ("imaging system 202 may include spectral filters 215" [0045] as shown in FIG. 2) ; at least one light source coupled to the enclosure and configured to emit a second light (a second light from one of the "radiation sources 207" [0045] as shown in FIG. 2 “403” in FIG. 4) , the second light having a wavelength that is different than the first light ("radiation sources 207 … may have different spectra" [0045]) ; at least one second camera coupled to the enclosure ("imaging system 203" [0045] “405 in FIG. 4) and having a second filter configured to pass the second light ("imaging system 203 may include … groups of pixels 221 with different spectral filters 222" [0045] having corresponding wavelengths of lambda 1-3 in the pattern projector 201 [FIG. 2] “record images of the object with different spectra” [0063]); and one or more processors operable to determine three-dimensional coordinates in a local frame of reference based at least in part on a receiving of the first light by the first camera ("the processor may estimate the location 205 on the object 204 in the three-dimensional scene" [0045]) .
Therefore, the Applicant’s claimed invention is anticipated prior to the effective filing date of the claimed invention and the claim is rejected.

8. The scanner of claim 1, further comprising a display coupled to the enclosure, the display being operable to display the three-dimensional coordinates ("a three-dimensional representation 412 of the object on a display 413," [0063]) .
Therefore, the Applicant’s claimed invention is anticipated prior to the effective filing date of the claimed invention and the claim is rejected.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 4, 7, 12, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588 A1) “Feldkhun” in view of Kretschmer et al. (US 2012/0260512 A1). “Kretschmer”.

 Feldkhun teaches: The scanner of claim 1, wherein the one or more processors is further operable to register the three-dimensional coordinates ("a triangulation algorithm to determine the location 1035 on the object 1032 in three dimensions" [0097]) .
Feldkhun does not explicitly teach registering the three-dimensional coordinates  in a common frame of reference based at least in part on receiving a reflection of the second light off of markers disposed on an object being scanned.
However Kretschmer teaches: registering the three-dimensional coordinates in a common frame of reference based at least in part on receiving a reflection of the second light off of markers disposed on an object being scanned ("Another method that can be used to assist in accurate registration of images collected by the device 500 is the use of reference markers. In an embodiment, the reference markers are small sticky markers having an adhesive or sticky backing, for example, circular markers that are placed on an object or objects being measured." [0065].) 
The object being measured e.g. “406” in FIG. 4 of Feldkhun can be modified by Kretschmer to include markers on the object.
The motivation for the combination is provided by Kretschmer “Even a relatively small number of such markers can be useful in registering multiple images, especially if the object being measured has a relatively small number of features to use for registration” [0065].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


 The scanner of claim 2, wherein the projector is configured to emit a line of light ("line scanning approaches" [0004] of Feldkhun.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 The scanner of claim 2, wherein the projector includes a digital micromirror device ("digital micro-mirror device (DMD) array." [0041] of Feldkhun.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

7. The scanner of claim 2, wherein the one or more processors is further operable to operate the projector, the first camera, the at least one light source, and the at least one second camera synchronously ("Each imaging detector array may record the object radiations at a different time in synchrony with pattern projection timing resulting in an image of a different pattern on each detector array" [0040] of Feldkhun.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

12. The method of claim 12 has been analyzed in view of the method of claim 1 of Feldkhun and further in view of claims 1 and 2 above.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13.  The method of claim 13 has been analyzed in view of the method of claim 1 of Feldkhun and further in view of claim 2 where the markers are fiducial points to align images into a common frame of reference.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14.  The method of claim 14, has been analyzed in view of the method of claim 1 of Feldkhun and wherein the first light is emitted as a plane of light as shown as an  illumination plane “229” in FIG. 2 of Feldkhun; “illumination axis “516” FIG. 5 of Feldkhun.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The method of claim 17, has been analyzed in view of the method of Feldkhun in claim 1 and further in view of claim 7.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18. The method of claim 12, wherein the first camera includes a first filter that passes the first light therethrough ("imaging system 202" [0045] as shown in FIG. 2 of Feldkhun”; "imaging system 202 may include spectral filters 215" [0045] as shown in FIG. 2 of Feldkhun; “404” FIG. 4) and the at least one second camera includes a second filter that passes the second light therethrough ("imaging system 203 may include … groups of pixels 221 with different spectral filters 222" [0045] having corresponding wavelengths of lambda 1-3 in the pattern projector 201 [FIG. 2] of Feldkhun “405” FIG. 4).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588 A1) “Feldkhun” in view of Kretschmer et al. (US 2012/0260512 A1). “Kretschmer” and further in view of Keshavmurthy et al. (US 2012/0062706 A1) “Keshavmurthy”.

Feldkhun and Kretschmer teach:The scanner of claim 4, having a digital micromirror.
Feldkhun and Kretschmer do not explicitly teach: wherein the digital micromirror device is configured to sweep a line of light or a spot of light over the object being scanned.
However Keshavmurthy teaches: wherein the digital micromirror device is configured to sweep a line of light or a spot of light over the object being scanned “two-axis scanning micromirror”[0017].
The micromirror of Feldkhun and Kretschmer can be modified by Keshavmurthy to sweep a line of light over an object being scanned.
The motivation for the combination is provided by Keshavmurthy “Complexity of imaging systems can be reduced through the use of programmable MEMS-based light sources. MEMS-based light sources can be programmed to scan a point of light at a very high frequency in an illumination area during the exposure cycle of an imaging device. In this way, the imaging device is able to more effectively capture three-dimensional contour information in an acquired image. “ [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


15. The method of claim 15 has been analyzed in view of the method of claim 1 of Feldkhun and further in view of claim 5 above.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588 A1) “Feldkhun” in view of Siercks (US 2013/0100282 A1) “Siercks”.


Feldkhun teaches:  The scanner of claim 1 having an enclosure.
Feldkhun does not explicitly teach: where the enclosure is configured to be removably coupled to an articulated arm coordinate measurement machine.
However, Siercks teaches : where the enclosure is configured to be removably coupled to an articulated arm coordinate measurement machine ("FIG. 2 shows an optical measurement system according to the invention with a handheld measurement head" [0067] which is removably attached to an AACMM in FIGs 5 and 6.) .
The 3-D measurement enclosure of Feldkhun can be modified by Siercks to be included a part of an articulated arm coordinate measuring machine.
The motivation for the combination is provided by Siercks to help reduce camera shake [0096]-[0097] by attaching to a AACMM and to allow flexibility to detach from the AACMM and allow internal sensors to compensate for camera shake when flexibility of positional scanning is desired.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588 A1) “Feldkhun” in view of Tohme (US 2014/0028805 A1) “Tohme”


9. Feldkhun teaches: The scanner of claim 1, further comprising a battery ("battery-powered devices" [0064]) 
 Feldkhun does not explicitly teach: where the battery is removably coupled to the enclosure.
However, Tohme teaches: where the battery is removably coupled to the enclosure. ("For power supply, a battery may be provided in the base part 104. For charging the battery, a power supply outlet may be provided, preferably on the base part 104. In another embodiment, the battery may be replaced by the user when depleted." [0031].)
  The battery in the scanner of Feldkhun can be modified by Tohme to have a removable battery.
The motivation for the combination is to provide a replacement battery in a case where the battery is run-down or defective.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. Feldkhun teaches: The scanner of claim 1,
Feldkhun does not explicitly teach: further comprising a marker light source coupled to the enclosure, the marker light source being arranged to emit a beam of light that intersects the first light when the scanner is positioned at a predetermined distance from an object being scanned.
However Tohme teaches:  the marker light source being arranged to emit a beam of light that intersects the first light when the scanner is positioned at a predetermined distance from an object being scanned ("a separate projector 130 shown in FIG. 1 projects a stationary pattern 37 onto the objects 22 to be scanned" [0048]).
The marker light source of Tohme can be coupled to the enclosure to integrate the 3D scanner to make the scanner more portable and reduce setup time for the marker light source.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588 A1) “Feldkhun” in view of Yang et al. (US 2013/0060146 A1) “Yang”

10. Feldkhun teaches:  The scanner of claim 1.
Feldkhun does not explicitly teach: further comprising a texture camera coupled to the enclosure, wherein the one or more processors are further configured to apply a texture acquired by the texture camera to the three-dimensional coordinates
However, Yang teaches:  a texture camera coupled to the enclosure, wherein the one or more processors are further configured to apply a texture acquired by the texture camera to the three-dimensional coordinates ("texture" refers to the characteristics of a surface, which include its representation in color and/or roughness. Specifically, the color texture of a surface is characterized by how its individual parts are spectrally perceived by an image capture system, such as a camera.” [0070]. Where  "color textures of objects within the field of view, captured either simultaneously by the topology system 1 or separately by another camera," [0096]).
The two imaging systems 202 and 203 of Feldkhun which form 3D topographical point cloud images can be modified by Yang to further include a color camera to indicate a texture of the 3D image.
The motivation for the combination is provided by Yang “another camera, can serve as additional features that can be extracted to improve accuracy and speed of registration.” [0096].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feldkhun et al. (US 2010/0008588 A1) “Feldkhun” in view of Kretschmer et al. (US 2012/0260512 A1). “Kretschmer” and further in view of Siercks (US 2013/0100282 A1) “Siercks”.

16. Feldkhun and Kretschmer teach: The method of claim 12
Feldkhun and Kretschmer do not explicitly teach, further comprising uncoupling the enclosure from an articulated arm coordinate measurement machine.
However Siercks teaches: uncoupling the enclosure from an articulated arm coordinate measurement machine ("FIG. 2 shows an optical measurement system according to the invention with a handheld measurement head" [0067] which is removably attached to an AACMM in FIGs 5 and 6.) .
The 3-D measurement enclosure of Feldkhun can be modified by Siercks to be included a part of an articulated arm coordinate measuring machine.
The motivation for the combination is provided by Siercks to help reduce camera shake [0096]-[0097] when flexibility positioning the camera when detached from the AACMM.  Internal sensors of Siercks compensate for camera shake when uncoupled from the AACMM.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 -18 and 20 of U.S. Patent No. 11,262,194. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 include the limitations of claims 1,2 4 – 18, and 20 as shown in the table below.  In particular, Application 17,666,189 does not include the limitation of a first wavelength of about 450 nm.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17,666,189
US 11,262,194
1. A scanner comprising: an enclosure; a projector coupled to the enclosure and configured to emit a first light; a first camera coupled to the enclosure and configured to receive a reflection of the first light off a surface in the environment, the first camera including a first filter configured to pass the first light therethrough; at least one light source coupled to the enclosure and configured to emit a second light, the second light having a wavelength that is different than the first light; at least one second camera coupled to the enclosure and having a second filter configured to pass the second light; and one or more processors operable to determine three-dimensional coordinates in a local frame of reference based at least in part on a receiving of the first light by the first camera.
1. A scanner comprising: an enclosure; a projector coupled to the enclosure and configured to emit a first light having a first wavelength of about 450 nm; a first camera coupled to the enclosure and configured to receive a reflection of the first light off a surface in the environment, the first camera including a first filter configured to pass the first light having about the first wavelength; at least one light source coupled to the enclosure and configured to emit a second light, the second light having a second wavelength, the second wavelength being different than the first wavelength; at least one second camera coupled to the enclosure and having a second filter configured to pass the second light having the second wavelength; and one or more processors operable to determine three-dimensional coordinates in a local frame of reference based at least in part on a receiving of the first light by the first camera.
2. The scanner of claim 1, wherein the one or more processors is further operable to register the three-dimensional coordinates in a common frame of reference based at least in part on receiving a reflection of the second light off of markers disposed on an object being scanned.
2. The scanner of claim 1, wherein the one or more processors is further operable to register the three-dimensional coordinates in a common frame of reference based at least in part on receiving a reflection of the second light off of markers disposed on an object being scanned.
3. The scanner of claim 2, wherein the projector is configured to emit a line of light.
4. The scanner of claim 2, wherein the projector is configured to emit a line of light.
4. The scanner of claim 2, wherein the projector includes a digital micromirror device.
5. The scanner of claim 2, wherein the projector includes a digital micromirror device.
5. The scanner of claim 4, wherein the digital micromirror device is configured to sweep a line of light or a spot of light over the object being scanned.
6. The scanner of claim 5, wherein the digital micromirror device is configured to sweep a line of light or a spot of light over the object being scanned.
6. The scanner of claim 1, wherein the enclosure is configured to be removably coupled to an articulated arm coordinate measurement machine.
7. The scanner of claim 1, wherein the enclosure is configured to be removably coupled to an articulated arm coordinate measurement machine.
7. The scanner of claim 2, wherein the one or more processors is further operable to operate the projector, the first camera, the at least one light source, and the at least one second camera synchronously.
8. The scanner of claim 2, wherein the one or more processors is further operable to operate the projector, the first camera, the at least one light source, and the at least one second camera synchronously.
8. The scanner of claim 1, further comprising a display coupled to the enclosure, the display being operable to display the three-dimensional coordinates.
9. The scanner of claim 1, further comprising a display coupled to the enclosure, the display being operable to display the three-dimensional coordinates.
9. The scanner of claim 1, further comprising a battery removably coupled to the enclosure.
10. The scanner of claim 1, further comprising a battery removably coupled to the enclosure.
10. The scanner of claim 1, further comprising a texture camera coupled to the enclosure, wherein the one or more processors are further configured to apply a texture acquired by the texture camera to the three-dimensional coordinates.
11. The scanner of claim 1, further comprising a texture camera coupled to the enclosure, wherein the one or more processors are further configured to apply a texture acquired by the texture camera to the three-dimensional coordinates.
11. The scanner of claim 1, further comprising a marker light source coupled to the enclosure, the marker light source being arranged to emit a beam of light that intersects the first light when the scanner is positioned at a predetermined distance from an object being scanned.
12. The scanner of claim 1, further comprising a marker light source coupled to the enclosure, the marker light source being arranged to emit a beam of light that intersects the first light when the scanner is positioned at a predetermined distance from an object being scanned.
12. A method of scanning an object with a scanner having an enclosure, the method comprising: emitting a first light from a projector, the projector being coupled to the enclosure; receiving a reflection of the first light reflected off of a surface of the object with a first camera, the first camera being coupled to the enclosure; emitting a second light from at least one light source, the second light having a wavelength that is different than the first light, the at least one light source being coupled to the enclosure; receiving the a reflection of the second light reflected off the surface of the object with at least one second camera, the at least one second camera acquiring a two-dimensional image of one or more markers disposed on the surface based at least in part on the receiving of the reflection of the second light, the at least one second camera being coupled to the enclosure; and determining with a processor three-dimensional coordinates in a local frame of reference of points on the surface of the object based at least in part on the receiving of the reflection of the first light.
13. A method of scanning an object with a scanner having an enclosure, the method comprising: emitting a first light from a projector, the first light having a wavelength of about 450 nm the projector being coupled to the enclosure; receiving a reflection of the first light reflected off of a surface of the object with a first camera, the first camera being coupled to the enclosure; emitting a second light from at least one light source, the second light having a second wavelength, the second wavelength being different than the first wavelength, the at least one light source being coupled to the enclosure; receiving the a reflection of the second light reflected off the surface of the object with at least one second camera, the at least one second camera acquiring a two-dimensional image of one or more markers disposed on the surface based at least in part on the receiving of the reflection of the second light, the at least one second camera being coupled to the enclosure; and determining with a processor three-dimensional coordinates in a local frame of reference of points on the surface of the object based at least in part on the receiving of the reflection of the first light.
13. The method of claim 12, further comprising registering the three-dimensional coordinates in a common frame of reference based at least in part on the one or more markers in the two-dimensional image.
14. The method of claim 13, further comprising registering the three-dimensional coordinates in a common frame of reference based at least in part on the one or more markers in the two-dimensional image.
14. The method of claim 12, wherein the first light is emitted as a plane of light.
15. The method of claim 13, wherein the first light is emitted as a plane of light.
15. The method of claim 12, further comprising sweeping the first light across the surface with the projector.
16. The method of claim 13, further comprising sweeping the first light across the surface with the projector.
16. The method of claim 12, further comprising uncoupling the enclosure from an articulated arm coordinate measurement machine.
17. The method of claim 13, further comprising uncoupling the enclosure from an articulated arm coordinate measurement machine.
17. The method of claim 12, wherein the emitting of the first light, the receiving of the reflection of the first light, the emitting of the second light and the receiving of the reflection of the second light are performed synchronously.
18. The method of claim 13, wherein the emitting of the first light, the receiving of the reflection of the first light, the emitting of the second light and the receiving of the reflection of the second light are performed synchronously.
18. The method of claim 12, wherein the first camera includes a first filter that passes the first light therethrough and the at least one second camera includes a second filter that passes the second light therethrough.
20. The method of claim 19, wherein the first camera includes a first filter that passes light having about the first wavelength and the at least one second camera includes a second filter that passes light having about the second wavelength.



Relevant Prior Art

Atwell et al. (US 2013/0125408 A1)
Abstract
A portable articulated arm coordinate measuring machine is provided. The coordinate measuring machine includes a base with an arm portion. A probe end is coupled to an end of the arm portion distal from the base. A device configured to emit a coded structured light onto an object to determine the three dimensional coordinates of a point on the object.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675